DETAILED ACTION
This communication is responsive to Amendment filed 11/02/2021.  
As a result of the amendment claims 1, 3, 6, 8-9, 11, 16-17 and 19-20 have been amended.  Claims 1, 3-9, 11-17 and 19-20 (renumbered as 1-17) are allowed.
Claims 2, 10 and 18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1, 3-9, 11-17 and 19-20 now renumbered as 1-17, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to calculating top contributors in a distributed system.
Claims 1, 9 and 17 are considered allowable since (1) the claim objections given to claims 8 and 16 have been withdrawn because the affected claims have been amended; (2) the prior art of record fails to teach and /or suggest “in response to the statistical analysis request: 

identifying a common contributor of a time bucket in the second plurality of time buckets, wherein the common contributor is identified by comparing a first data point of the time bucket to a second data point of the time bucket to determine that the common contributor is specified in both the first data point and the second data point; 
identifying an uncommon contributor in a second time bucket in the second plurality of time buckets, wherein the uncommon contributor is identified by comparing a third data point of the second time bucket to a fourth data point of the second time bucket to determine that the uncommon contributor is specified in the third data point and not specified in the fourth data point; 2Application No.: 16/662,584Docket No.: 170360-044800US 
populating a statistical index based on the common contributor and the uncommon contributor; 
performing a statistical analysis based on the statistical index; and 
identifying at least one top contributor based on the statistical analysis”.  
Therefore, claims 1, 9 and 17 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 3-8, 11-16 and 19-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157